DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kincaid et al (US 8,177,108). 
Regarding claim 1, Kincaid discloses an overmolded/through-molded holster, comprising:  2a holster body (20), wherein the 3holster body extends from a substantially open top portion to a bottom portion, and 4wherein one or more wall portions define an at least partial holster cavity of 5the holster body; 6at least one overmold aperture (Fig. 3A, at 47) formed through a portion of one or 7more of the one or more wall portions; and an overmolding material (46) molded atop at least a portion of an exterior surface of the holster body as an additional layer of material atop the portion of the exterior surface of the holster body, and wherein an integral portion (Fig. 3A, 47) of the overmolding material extends through the at least one overmold aperture and into at least a portion of the at least partial holster cavity. See Figs. 1-3A. 

Regarding claim 3, 1the at 2least partial holster cavity includes a frame/slide portion and a trigger guard portion. See Figs. 1-3A. 
Regarding claim 4, 1a depth 2of the frame/slide portion is different from a depth of the trigger guard portion. See Figs. 1-3A. 
Regarding claim 7, 1the holster body is substantially rigid. See col. 4, ll. 64 - col. 5, ll. 18. 
Regarding claim 8, 24WO 2018/183183PCT/US2018/024320the 2overmolding material can be more resilient than a material used to form the holster body. See col. 4, ll. 64 - col. 5, ll. 18.  
Regarding claim 110, one or 2more overmold recess ridge segments (Fig. 3A, at 48) extend from at least a portion of an 3exterior surface of the holster body to define an overmold recess, and wherein overmolding 6material (82) extends within the overmold recess. See Fig. 3A. 
Regarding claim 11, at least one overmold recess (Fig. 3A, at 48) is formed in at least a portion of an exterior surface of the holster body, wherein the at least one overmold aperture is formed through a portion of one or more of the one or more wall portions within the overmold recess, and wherein the overmolding material extends within the overmold recess. See Fig. 3A.
Regarding claim 12, at least one overmold recess Fig. 3A, at 48) is formed in at least a portion of an exterior surface of the holster body, wherein the at least one overmold aperture is formed through a portion of one or more of the one or more wall 
Regarding claim 15, Kincaid discloses an overmolded/through-molded holder, comprising: one or more wall portions defining a holder body portion (20), wherein the one or more wall portions define an at least partial holder cavity of the holder body portion; at least one overmold aperture (Fig. 3A, at 47) formed through a portion of one or more of the one or more wall portions; and an overmolding material (46) molded atop at least a portion of an exterior surface of the holder body portion as an additional layer of Page 4 of 24Application No.: 16/462,308Matter No.: 0210-014-U1material atop the portion of the exterior surface of the holster body portion, wherein a continuous portion of the overmolding material extends through the at least one overmold aperture to form one or more through-body protrusions, and wherein each through-body protrusion extends through at least a portion of the at least one overmold aperture and into at least a portion of the at least partial holder cavity. See Figs. 1-3A
Regarding claim 16-18, Kincaid sufficiently discloses the claimed invention. See Fig. 3A.
Regarding claim 20, Kincaid sufficiently discloses the claimed invention including an integral portion (47) of the overmolding material that extends through the at least one overmold aperture to form one or more through-body protrusions to anchor or tether (insofar as claimed) the overmolding material to the holder body portion. See Figs. 1-A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kincaid as applied above in further view of French et al. (US 2005/0035163).
Regarding claims 5 and 6, Kincaid does not disclose a contouring as claimed. French, which is drawn to a holster, discloses 1at least a 2portion of the holster cavity being contoured to accommodate a specific 3type or model of handgun to be retained within the overmolded/through-molded 4holster, wherein at least a 2portion of one or more wall portions is contoured to 3accommodate a specific type or model of handgun to be retained within the 4overmolded/through-molded holster. See [0046]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the holster of Kincaid be contoured, as disclosed by French, in order to facilitate the accommodation of a firearm.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kincaid as applied above in further view of Sitz (US 2014/0103083).
Regarding claim 19, Kincaid does not disclose the material as claimed. Sitz, which is drawn to a holster, discloses 2using a material that is formed of a rubber or silicone. See [0050]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed . 

Claims 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kincaid as applied above in further view of Prince et al. (US 2015/0197023).
Regarding claims 13, 14 and 19, Kincaid does not disclose a texture or design as claimed. Prince, which is drawn to a holster, discloses using such limitations. See [0037]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the holster of Kincaid have textures and variations, as disclosed by Prince, in order to improve grip and/or facilitate identification of the holster.

Response to Arguments
Applicant's arguments filed 1/14/2022 have been considered but are not persuasive. Applicant first argues that Kincaid does not inherently disclose the claimed invention. It is the Office’s position that Kincaid expressly discloses the claimed invention as is further clarified above. Applicant argues that the non-final rejection only provides the claim terms with corresponding reference numbers to the prior art. It is the Office’s position that this is the clearest manner in which to convey to an applicant the various limitations disclosed in the prior art. The Board of Patent Appeals and Interferences, and hundreds of previous applicants, have agreed that this manner of response is sufficiently clear. 
arguendo, that overmolding material (46) is part of a “sidewall” it still meets the current claim language of the overmolding material (46) with an integral portion (47) extends through an overmold aperture and into at least a portion of the partial holster cavity. See Figs. 1D-3A. The overmold aperture is formed, at least, between walls (26, 28). Moreover, Fig. 3A clearly discloses that the overmolding material (46) is atop a holster body (see differing cross-section near (70)) with the integral portion (47) extending through into the cavity. Applicant is advised to further clarify the metes and bounds of the holster body. 
Finally, applicant somewhat alludes to applying a very narrow interpretation to the claimed term of “overmolding material.” Applicant provides no evidence that an “overmolding material” is not simply just an additional layer atop a holster body. Furthermore, Kincaid discloses using a variety of material including “molding compounds.” See col. 5, ll. 1-11. As such, it remains the Office’s position that Kincaid clearly discloses the claimed invention.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734